Citation Nr: 0947815	
Decision Date: 12/17/09    Archive Date: 12/31/09

DOCKET NO.  07-35 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for 
lumbosacral strain with right S1 radiculopathy with minimal 
degenerative arthritis, prior to December 12, 2007. 

2. Entitlement to a rating in excess of 20 percent for 
lumbosacral strain with right S1 radiculopathy with minimal 
degenerative arthritis, since December 12, 2007. 

3. Entitlement to an effective date earlier than 
December 12, 2007, for the award of a 20 percent rating for 
lumbosacral strain with right S1 radiculopathy with minimal 
degenerative arthritis.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to 
January 1987. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO). 

In October 2009, the Veteran testified at a videconference 
hearing before the undersigned Veterans Law Judge (VLJ). A 
transcript of the hearing is of record and associated with 
the claims folder. 


FINDINGS OF FACT

1. Prior to September 2003, the Veteran's lumbosacral strain 
was manifested by no more than pain on motion. 

2. From September 2003 to December 2007, the Veteran's 
lumbosacral strain was manifested by forward flexion greater 
than 60 degrees but not greater than 85 degrees; forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60, or muscle spasm or guarding severe 
enough to result in abnormal gait was not shown.  

3. Since December 2007, the Veteran's lumbosacral strain has 
been manifested by forward flexion no greater than 
60 degrees; forward flexion of the thoracolumbar spine 
30 degrees or less or favorable ankylosis have not been 
shown. 

4. In January 2003, a claim for an increased rating for 
lumbosacral strain was received. 

5. A December 12, 2007, VA examination first showed forward 
flexion of the thoracolumbar spine of 60 degrees. 

6. The Veteran's lumbosacral strain was not productive of a 
20 percent rating prior to December 12, 2007. 


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for 
lumbosacral strain with right S1 radiculopathy with minimal 
degenerative arthritis prior to December 12, 2007, have not 
been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 
2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 
4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5292, 
5295 (2003), DC 5237 (2009).

2. The criteria for a disability rating in excess of 20 
percent for lumbosacral strain with right S1 radiculopathy 
with minimal degenerative arthritis since December 12, 2007, 
have not been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, DC 5237 (2009).

3. The criteria for an effective date earlier than 
December 12, 2007, for the award of a 20 percent rating for 
lumbosacral strain have not been met. 38 U.S.C.A. §§ 5103A, 
5107(b), 5110 (West 2002 & Supp. 2009); 38 C.F.R.§§ 3.400(o); 
4.71a, DCs 5292, 5295 (2003), DC 5237 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability. 38 C.F.R. § 4.1 (2009). Separate diagnostic 
codes identify the various disabilities. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2009).

Where service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating. Otherwise, the 
lower rating will be assigned. 38 C.F.R. § 4.7 (2009). When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran. 38 C.F.R. § 4.3 (2009).

With respect to the applicable law, effective September 26, 
2003, VA revised the criteria for diagnosing and evaluating 
limitation of motion of the spine and lumbosacral strain. 
Prior to September 2003, the regulations provided a 10 
percent rating for slight limitation of motion of the lumbar 
spine, a 20 percent rating for moderate limitation of motion 
and a 40 percent rating for severe limitation of motion of 
the lumbar spine. See 38 C.F.R. § 4.71a, DC 5292 (effective 
prior to September 26, 2003).

Lumbosacral strain provided for a 10 percent rating for 
lumbosacral strain with characteristic pain on motion. A 20 
percent rating was assigned for lumbosacral strain with 
muscle spasm on extreme forward bending, with unilateral loss 
of lateral spine motion in a standing position. A 40 percent 
rating required severe lumbosacral strain that included 
listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
spaces, or with some of these characteristics with abnormal 
mobility on forced motion. See 38 C.F.R. § 4.71a, DC 5295 
(effective prior to September 26, 2003).

The terms "moderate" and "severe," among other components of 
the rating criteria, are not expressly defined in the rating 
schedule. Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just." 38 C.F.R. § 4.6.

Effective September 26, 2003, the general rating formula for 
disease and injures of the spine, specifically, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, provides as follows:

A 10 percent evaluation is warranted where there is forward 
flexion of the thoracolumbar spine greater that 60 degrees 
but not greater that 85 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height;

A 20 percent rating for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees, or the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees, or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis;

A 40 percent rating for forward flexion of the thoracolumbar 
spine 30 degrees or less, or favorable ankylosis of the 
entire thoracolumbar spine;

Normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion are 0 to 30 degrees and left and right lateral 
rotation are 0 to 30 degrees. The normal combined range of 
motion for the thoracolumbar spine is 240 degrees.

Service connection for lumbosarcal strain with right S1 
radiculopathy was granted by rating action of May 1982. A 
noncompensable rating was awarded, effective January 1981. By 
rating decision of February 1999, the Veteran's lumbosacral 
strain was increased from noncompensable to 10 percent, 
effective January 1998. 

By rating decision of October 2004, the RO effectuated a 
Board decision that assigned an earlier effective date for 
the 10 percent rating effective from August 1996. By rating 
decision of December 2007, the 10 percent rating for 
lumbosacral strain was increased to 20 percent, effective 
December 2007. The 20 percent rating is in effect to this 
date. 
 
Specifically, medical evidence prior to September 2003 showed 
that the Veteran had pain of the lumbosacral spine. Private 
treatment records reflected continuous improvement in 
symptoms. In July and August 2003, the physician indicated 
that the Veteran previously had muscle spasms, but they had 
relented and he had been able to discontinue his daily 
ingestion of pain medications and muscle relaxants. His range 
of motion during that period had been described as within 
normal limits. These findings are reflective of no more than 
a 10 percent rating as the evidence showed no more than 
characteristic pain on motion. 

After September 26, 2003, the evidence indicated, during a VA 
examination in December 2003, that the Veteran walked with a 
normal gait, was able to accomplish forward flexion of the 
lumbar spine to 90 degrees, with some discomfort at 
80 degrees, extension of 0 degrees, and lateral rotation of 
45 degrees, without difficulty. There was some muscle spasm 
but it did not result in an abnormal gait. The examiner did 
say that based on a Deluca-like assessment, range of motion 
was 20 percent due to pain and muscle spasm. He did not 
demonstrate incoordination or problems with repetitive use or 
flare-ups. 

In September 2004, the Veteran again underwent a VA 
examination. He was described by the examiner as very 
uncomfortable in the stiff chairs at the examination. He was 
able to accomplish flexion of the lumbar spine from the waist 
of 80 degrees with minimal discomfort beginning at 
approximately 80 degrees. He was able to extend 0 to 30 
degrees (described by the examiner as normal) with no 
impairment or pain. He had gait described as essentially 
normal with no evidence of ataxia or antalgic gait. The 
diagnosis was degenerative joint disease of the lumbosacral 
spine. 

Social Security Administration medical records consisted 
primarily records of the private medical evidence previously 
discussed, VA outpatient treatment records, and an 
examination performed by the Division of Disability 
Determinations (DDD). The DDD examination showed range of 
motion of the lumbar spine to be normal in all ranges with a 
normal gait. 

In December 2007, the Veteran underwent a VA examination. He 
complained of pain at the 4/10 level flaring to 7/10. He 
related that this occurred with standing, bending, stooping, 
or lifting. This pain occurred in spite of a TENS unit and 
taking medication for pain. 

Physical examination revealed forward thoracolumbar flexion 
of 60 degrees compared to the usual 90 degrees and flexion 
was limited by pain and stiffness. Thoracolumbar extension 
was described as 0 to 20 degrees which was usually normal to 
30 degrees. He attempted to touch his toes and reported much 
pain and spasm and had to discontinue the toe touches. After 
repetitive motion, forward flexion was 50 degrees and 
extension was 10 degrees. 

Increased pain and stiffness was reported after repetitive 
motion. The diagnosis was lumbosacral strain with right first 
sacral radiculopathy. The examiner stated that no painful 
motion was objectively noted and on repetitive testing range 
f motion, values were unchanged from baseline testing without 
pain, fatigue, weakness, or incoordination. 

VA outpatient treatment records from March 2008 to 
December 2008, showed that the Veteran was treated on a 
continuous basis by his VA fee-based chiropractor. All 
studies requested from his chiropractor were shown to be 
normal. 

The Veteran testified at a videoconference hearing in 
October 2009. He related that he had pain which was limited 
by medication three times a day, TENS unit, and chiropractor 
treatment once a week. He related that he did not receive 
epidural injections.  He stated that he did not wear a back 
brace but did wear a rib guard to support his ribs. He 
described his back as dysfunctional, stated that his 2003 VA 
examination was not accurate of his daily back condition, and 
that his 2007 VA examination was a more true representation 
of his back after it was aggravated. 

Increased Ratings

After a thorough review of the record, the evidence 
establishes that during the appeal period, the symptoms 
associated with the Veteran's lumbosacral strain warrant no 
more than 10 percent prior to December 2007 and no more than 
20 percent since December 2007. 

Prior to September 2003, the Veteran's lumbar symptomatology 
was no more than slight in degree. He had characteristic pain 
on motion of the lumbar spine. He also had full range of 
motion throughout the appeals period prior to September 2003.  
The evidence showed he previously had muscle spasm which had 
subsided, and complaints of pain throughout the entire 
appellate period, but none of the medical evidence showed 
that lumbar spine strain was moderate in limitation of motion 
or exhibited muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral in standing position, 
necessary to warrant a 20 percent rating. 

Although there was discussion of muscle spasm during this 
period, all of it related that the Veteran no longer had 
muscle spasm. Additionally, the muscle spasm discussed was 
all lateral and the rating criteria discusses muscle spasm on 
extreme forward bending, that was never discussed or shown. 
Therefore, no more than a 10 percent rating is warranted for 
the period prior to September 2003. 

For the period between September 2003 and December 2007, the 
rating for the Veteran's lumbosacral spine still warranted no 
more than a 10 percent rating. At no time during this period 
was the flexion of the thoracolumbar spine 60 degrees or 
less, nor was there nor was there muscle spasm, or guarding, 
severe enough to result in abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or kyphosis, 
necessary to warrant a 20 percent rating. 

Throughout this period, the Veteran's forward flexion was 
never 60 degrees or less and the gait was always described as 
normal. Therefore, a 20 percent rating was not warranted 
during the period between September 2003 and December 2007. 

Finally, although a 20 percent rating was established since 
December 2007, the medical evidence did not show findings 
warranting a 40 percent rating since that time. Forward 
flexion was limited to no more than 60 degrees. There was no 
evidence of favorable ankylosis. Forward flexion of the 
thoracolumbar spine of 30 degrees or less or favorable 
ankylosis of the thoracolumbar spine, necessary for a 
40 percent rating, has not been shown at any time during the 
appeals period. 

The Board has considered the Veteran's statements that his 
lumbosacral strain is worse. Of note, his complaints all 
relate to lumbosacral pain. In rendering a decision on 
appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-
40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses. Layno, 6 Vet. App. at 470. He is not, 
however, competent to identify a specific level of disability 
of his disorder according to the appropriate diagnostic code.

Such competent evidence concerning the nature and extent of 
the Veteran's disability has been provided by the medical 
personnel who have examined him during the current appeal and 
who have rendered pertinent opinions in conjunction with the 
evaluation. The medical findings address the criteria under 
which the disability is evaluated. 

As such, the Board finds these records to be more probative 
than the Veteran's subjective evidence of complaints of 
increased symptomatology. See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (interest in the outcome of a proceeding 
may affect the credibility of testimony).  In sum, the 
competent evidence does not show that the Veteran's 
disability warrants increased ratings for any period on 
appeal. Therefore, the appeals are denied.

Next, the Board will consider whether referral for an 
extraschedular evaluation is warranted. The question of an 
extraschedular rating is a component of a claim for an 
increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2009), the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, is authorized to approve an 
extraschedular evaluation if the case "presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.  
Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008).

In this case, there is no evidence of marked interference 
with the Veteran's employment or frequent periods of 
hospitalization that indicate that referral for an 
extraschedular evaluation was warranted at ant time during 
the appeals period. Specifically, there is no evidence of 
hospitalization as a result of his lumbosacral strain. 
Additionally, although he claimed that his low back disorder 
prevented him from working, he has also indicated that 
several other service-connected disabilities interfere with 
his employment in addition to his service-connected 
lumbosacral strain. 

Moreover, the rating criteria reasonably describes the 
Veteran's disability level and symptomatology, and provides 
for higher ratings for additional or more severe symptoms 
than currently shown by the evidence. Thus, his disability 
picture is contemplated by the rating schedule, and the 
assigned schedular evaluations are, therefore, 
adequate. Consequently, referral to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
under 38 C.F.R. § 3.321 is not warranted for the claimed 
increased rating at any time during the appeal period. 

Earlier Effective Date

The relevant regulations provide that the effective date of 
an award of pension, compensation, or dependency and 
indemnity compensation based on an original claim, a claim 
reopened after a final disallowance (where the reopening is 
not due to new service medical records), or a claim for 
increase will be the day of receipt of the claim or the date 
entitlement arose, whichever is later. 38 C.F.R. § 3.400 
(2009).

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA. 38 C.F.R. § 
3.1(r). "Claim" is defined broadly to include a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit. See 38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. 
App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 
199 (1992). Any communication indicating intent to apply for 
a benefit under the laws administered by the VA may be 
considered an informal claim provided it identifies, but not 
necessarily with specificity, the benefit sought. See 38 
C.F.R. § 3.155(a).

Thus, determining whether an effective date assigned for an 
increased rating is correct or proper under the law requires 
(1) a determination of the date of the receipt of the claim 
for the increased rating as well as (2) a review of all the 
evidence of record to determine when an increase in 
disability was "ascertainable." Hazan v. Gober, 10 Vet. App. 
511, 521 (1997).

The Veteran claims that he warrants an effective date of 
20 percent rating for lumbosacral strain in 2003, when he was 
first examined after initiating his increased rating claim. 

As noted above, the evidence of record does not show that the 
Veteran's lumbosacral strain revel muscle spasm on extreme 
forward bending, or moderate limitation of motion prior to 
September 2003, and did not show forward flexion of 
60 degrees or less or muscle spasm or guarding severe enough 
to result in an abnormal gait, or abnormal spinal contour, 
such as scoliosis, reversed lordosis, or abnormal kyphosis, 
since September 2003, until the VA December 12, 2007, 
examination, sufficient enough to warrant a 20 percent 
rating. Not until the December 12, 2007, VA examination was 
there a thoracolumbar forward flexion of 60 degrees, the 
minimum forward flexion to warrant a 20 percent rating. 

The date the claim was received by VA was on January 2, 2003. 
The date that the evidence first showed findings sufficient 
to warrant a 20 percent rating was December 12, 2007. The 
regulations indicate that the effective date should be the 
date of receipt f the claim or the date entitlement arose, 
whichever is later. In this case, the date entitlement arose, 
December 12, 2007, is the later date, and an effective date 
earlier than December 12, 2007, is not warranted. 

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in 
January 2003, prior to the initial RO decision that is the 
subject of this appeal. The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  

Moreover, with respect to the Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006) requirements, the Veteran was given 
notice of what type of information and evidence he needed to 
substantiate his claim for an increased rating as this is the 
premise of the claim. It is therefore inherent that the he 
had actual knowledge of the rating element of the claim. In 
addition, he was provided with notice of the type of evidence 
necessary to establish an effective date for the disability 
on appeal by correspondence dated in August 2008. Any 
questions as to the appropriate effective date to be assigned 
are moot as the claim has been denied. 

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

Next, VA has a duty to assist a veteran in the development of 
the claim. This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary. See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). First, 
the RO has obtained service treatment evidence. Next, the 
Board finds that the Veteran underwent VA examination in 
September 2004 and December 2007. Private treatment records 
were also associated with the claims folder. Therefore, the 
available records and medical evidence have been obtained in 
order to make an adequate determination as to the claim. 

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained. Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim. Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A rating in excess of 10 percent for lumbosacral strain with 
right S1 radiculopathy with minimal degenerative arthritis, 
prior to December 12, 2007, is denied. 

A rating in excess of 20 percent for lumbosacral strain with 
right S1 radiculopathy with minimal degenerative arthritis, 
since December 12, 2007, is denied

An effective date prior to December 12, 2007, for the 
assignment of a 20 percent rating for lumbosacral strain with 
right S1 radiculopathy with minimal degenerative arthritis. 
is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


